Title: Proportional Representation, [24 January] 1792
From: Madison, James
To: 


[24 January 1792]

   
   The Committee of the Whole considered a resolution to break the impasse with the Senate over apportionment by providing for a second census and reapportioning the House in 1797. An amendment was proposed allowing no lower ratio of representation than 1:30,000. “Mr. Madison observed, that as the final decision of the question must be made by a majority of the house, it was immaterial, whether it was made the subject of present or of future discussion; but since the house found so great difficulty in filling up the blank, he thought it improper that a select committee should have the power of doing it: even if they did fill it up, their decision would not be conclusive, though it might tend to embarrass the house: he wished therefore, either that the ratio should be previously fixed, or the committee directed to report it blank” (Dunlap’s Am. Daily Advertiser, 26 Jan. 1792). Gerry said his colleagues took one side or another “and wished to vary the ratio, as would best suit particular states.” The amended resolution was passed by the committee and taken up by the House.


Mr. Madison insisted on the propriety of providing beforehand for the census which is next to take place, in such manner, as to render it impossible for local calculations to intrude on the business. If the principle of equality was of one tenth part of the importance that some gentlemen contended for, surely some precautions ought to be taken to guard against those inequalities that will every day take place, and will by far exceed those which have already agitated the house so much: If it be an evil that one state should have greater unrepresented fractions than another, it would be a much greater evil, that any one state should be deprived of perhaps three or four members, to whom she has a right. Gentlemen seemed to think that the larger states would not suffer so much from those inequalities, as the smaller ones; but he would ask, whether the people in every part of the United States were not to be considered as equal on the floor of Congress: ten or twenty thousand citizens of New-York, North-Carolina, or Virginia, when considered in relation to the house, were of as much consequence, as the same number in Rhode-Island or Delaware; it is not to be considered, whether such a surplus rises from ten Representatives or from a single one.
He could see no objection to the measure but the expense attending it: but he did not think the expense ought to be put in competition with the advantages that would result from it: he thought even that there would be a considerable saving of expense, in settling the matter beforehand, when much less time will be spent in debate: had the question been determined at the last session, it would not have cost the community one tenth part of what it has cost them.
